FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10174

               Plaintiff - Appellee,             D.C. No. 4:12-cr-50231-DCB

  v.
                                                 MEMORANDUM*
ARSENIO GARCIA-CRUZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Arsenio Garcia-Cruz appeals from the revocation of supervised release and

six-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Garcia-Cruz’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have provided Garcia-Cruz the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 13-10174